Citation Nr: 1232631	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right and left ulnar nerve disability, to include as due to undiagnosed illness.

2.  Entitlement to service connection for cervical spine disability, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to January 2009, including service in the Southwest Asia theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that decision, the RO, among other things, denied entitlement to service connection for right and left ulnar nerve palsy and for cervical radiculopathy.  The issues have been recharacterized for the reasons stated below.  Jurisdiction over this case was transferred to the VARO in Roanoke, Virginia, and that office forwarded the appeal to the Board.

In January 2010, the RO granted entitlement to service connection for lumbar degenerative disc disease (DDD) and assigned a noncompensable rating.  The Veteran filed a timely notice of disagreement (NOD) with the assigned rating and the RO issued a June 2010 statement of the case (SOC) on this issue, but the Veteran did not file a substantive appeal in response to this SOC.  This issue is therefore not before the Board.  38 C.F.R. § 20.200 (2011) (an appeal consists of a timely filed NOD and, after an SOC has been furnished, a timely filed Substantive Appeal).  See also 38 U.S.C.A. § 7105(d)(3) (West 2002) (RO may close case for failure to respond after receipt of SOC).

The claims for entitlement to service connection for right and left ulnar nerve disability and cervical spine disability, each to include as due to undiagnosed illness, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In his pre-discharge claim, the Veteran listed a number of disabilities for which he was claiming entitlement to service connection, including "nerve palsy ulnar" and cervical radiculopathy.  The findings on the September 2008 pre-discharge VA-authorized examination with regard to the claimed disabilities indicated that there were no diagnoses because there was no pathology to render a diagnosis.  In its July 2009 decision, the RO denied entitlement to service connection for right and left ulnar nerve palsy and cervical radiculopathy because the September 2008 VA-authorized examiner did not diagnose a disease relating to either the ulnar nerve or the cervical spine.  The RO noted that cervical radiculopathy was referenced in the service treatment records, but that it was cited on a list of historical disabilities for which the Veteran had been treated, rather than being identified as a disability with an underlying pathology.  Neither the Veteran nor his representative has claimed entitlement to service connection on other than a direct incurrence basis.  Regardless of the theories of entitlement alleged, however, the Board must review the evidence and address any theory of entitlement reasonably raised by the evidence of record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).  

Although evidence of current disability is generally a fundamental element of a service connection claim, the current disability requirement is somewhat different in cases involving Persian Gulf veterans.  A Persian Gulf veteran is a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f) (West 2002).  The Persian Gulf War period is from August 1990 through the present.  38 C.F.R. § 3.2 (2011).  The Veteran's DD Form 214 reflects that he served in the Southwest Asia theater of operations, specifically, Iraq, during the Persian Gulf War.  He is therefore a Persian Gulf war veteran.

Entitlement to service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(ii).  Signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, muscle and joint pain and neurological signs or symptoms.  38 U.S.C.A. §§ 1117(g)(4), (5); 38 C.F.R. § 3.317 (b)(4), (5).

In this case, the Board finds that the evidence showing subjective symptoms but no clinical diagnosis with regard to the ulnar nerve and cervical spine, combined with the Veteran's Persian Gulf war veteran status, reasonably raises the issue of entitlement to service connection for disability due to undiagnosed illness related to the ulnar nerve and cervical spine.  A remand is therefore required for the RO to develop and adjudicate the claims under this theory of entitlement, to include a new VA Gulf War Guidelines examination.
 
Accordingly, the claims for entitlement to service connection for right and left ulnar nerve disability and cervical spine disability, each to include as due to undiagnosed illness, are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination or examinations in accordance with the VA Compensation and Pension Gulf War Guidelines examination worksheet with regard to the cervical spine and ulnar nerve.

2.  Readjudicate the claims for entitlement to service connection for right and left ulnar nerve disability and cervical spine disability, under all appropriate statutory and regulatory provisions and legal theories, to include as due to an undiagnosed illness.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplement SOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


